Citation Nr: 1024342	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  05-36 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran had active military service from June 1976 to 
June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which declined to reopen the Veteran's 
previously denied claim of service connection for a low back 
condition.  

The Veteran appeared and testified at a Travel Board hearing 
held before the undersigned in May 2008.  Thereafter, the 
Board reopened and remanded the Veteran's claim for service 
connection for a low back disorder in August 2008.

In a September 2009 decision, the Board denied the Veteran's 
claim, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In April 2010, the 
Veteran, through his attorney, and the Secretary of Veterans 
Affairs submitted a Joint Motion For Remand.  In a May 2006 
Order, the Court granted the motion and remanded the case to 
the Board for further appellate review.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
low back disability was not present in service or until many 
years thereafter and is not related to service or to an 
incident of service origin.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
November 2005 and March 2006, prior to the initial VA 
adjudication of his claim.  The Board finds that the notices 
provided fully comply with VA's duty to notify.  Likewise, 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
was told it was his responsibility to support the claim with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, the 
Veteran submitted evidence in connection with his claim, 
which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the Veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The Veteran was afforded VA 
examination in connection with his claim in November 2008, 
which included a review of the entire claims file by the 
examiner.  As is explained in detail below, the examination 
report contained the opinion and rationale requested by the 
Board, and the Board finds that the VA examiner and agency of 
original jurisdiction substantially complied with the Board's 
order for a medical examination.  See D'Aries v. Peake, 22 
Vet. App. 97, 105-106 (2008); see also Dyment v. West, 13 
Vet. App. 141, 146-147 (1999).

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as arthritis, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within a prescribed period following 
discharge from service; the presumptive period for arthritis 
is one year.  38 U.S.C.A. §§ 1112, 1131, 1137; 38 C.F.R. §§ 
3.303, 3.307, 3.309(a).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service treatment records indicate that the Veteran received 
medical treatment on at least 46 separate occasions during 
his period of service between June 1976 and June 1979, with 
two instances of treatment for back-related complaints.  The 
Veteran was treated once in March 1977 for complaints of a 24 
hour history of pain in the mid back, with no abnormalities 
noted on examination, and the pain noted to be superficial 
and in the area of the muscles.  He was diagnosed as having 
muscle pain, probably secondary to exercise, and it was noted 
that he was to report to sick call if the pain persisted.  He 
was also treated once in April 1978 for complaints of low 
back pain, at which time the Veteran reported that he had 
hurt his back playing basketball.  Examination findings at 
that time were normal.  The May 1979 report of the Veteran's 
separation examination indicates a normal clinical evaluation 
of the spine and musculoskeletal system, and no findings of 
any abnormality of the spine.

Between the Veteran's separation from service in June 1979 
and June 1982, the record reflects no medical treatment or 
other indication of any back problems.

A VA treatment note from June 1982 indicates that the Veteran 
was involved in an automobile accident on June 16, 1982, but 
that he had received emergency treatment from a private 
hospital and was only seeking to have the prescriptions he 
was given filled by VA.  December 1982 VA treatment notes 
indicate that the Veteran complained of low back pain with 
decreased range of motion, that he had been involved in an 
automobile accident in June 1982, and that he reported having 
had back pain since that time.  He was diagnosed as having 
spondylolisthesis, grade I, as seen on x-ray.  In January 
1983 correspondence with VA, the Veteran indicated that he 
had been in a serious automobile accident.  VA treatment 
records dated from January 1983 to March 1983 indicate 
continuing complaints of back pain.  

The record reflects a second injury to the low back, 
occurring in June 2005.  Per the Veteran's workers' 
compensation records, which are of record, on June 27, 2005, 
the Veteran injured his back when he slipped and fell at 
work.  Subsequent treatment records, both VA and non-VA, show 
continued and increasing complaints of low back pain.  In 
August 2006, lumbar myelogram testing resulted in diagnoses 
of retrolisthesis at L3-4 and L4-5, multilevel spondylosis, 
multilevel disc bulges and central canal stenosis at L2-3.

The Veteran has submitted an opinion from a private doctor, 
received by VA in May 2007, which states the following: "I 
have examined the [Veteran] and his history and physical exam 
is consistent with severe spinal stenosis...   I believe his 
service in the United States army exacerbated his problem and 
led to the present situation."  Neither the June 1982 nor 
June 2005 post-service injury to the Veteran's low back was 
discussed or acknowledged in the letter. 

In August 2008, in light of the inconclusive medical nexus 
evidence, acknowledging the private medical opinion, but 
noting that it failed to address the two post-service 
injuries, the Board remanded the Veteran's low back disorder 
claim.  In doing so, the Board specifically requested that a 
VA examination be conducted and that the examiner provide an 
opinion as to the cause of the Veteran's current low back 
disorder, taking into account the service treatment records, 
the evidence of the two post-service injuries, and the 
private doctor's May 2007 opinion.  

The Veteran underwent the requested examination in November 
2008.  The VA examining physician noted that he reviewed the 
entire claims file in detail, with particular attention to 
the service treatment records, the contents of the Board 
remand, the prior VA examinations of the lumbar spine, and 
extensive, post-discharge VA and private treatment records, 
including radiographs.  The examiner stated that a review of 
the records and history and physical examination of the 
Veteran showed that his current condition is degenerative 
arthropathy of the lumbosacral spine with multi-level 
degenerative disc disease and left L5 radiculopathy.  

The VA examiner noted that a review of the service treatment 
records shows an entry from April 1978, with a notation of 
complaint of low back pain with normal examination findings, 
and the assessment of superficial muscular strain of the low 
back.  The examiner noted that there are no other notations 
regarding low back pain in the service treatment records.  In 
this regard, the Board notes that the VA examiner did not 
acknowledge the March 1977 record of treatment for complaints 
of a 24 hour history of mid back pain.  The August 2008 VA 
examiner also noted that the Veteran's 1979 military exit 
physical examination does not annotate any disability or 
abnormality of the lumbar spine at discharge.  

With regard to the Veteran's post-discharge medical history, 
the examiner noted that a significant motor vehicle accident 
in 1982 is annotated with complaints of back pain noted 
thereafter.  The examiner observed that the Veteran underwent 
VA examination in 1984 (the Board notes that this examination 
actually occurred in March 1983) with no objective findings 
of any lumbar spine disability.  The examiner noted that the 
only subsequent objective data regarding the lumbosacral 
spine surfaced in 2005, when the Veteran experienced a slip 
and fall while working at a VA Medical Center and complained 
of low back pain.  The examiner also observed that 
radiographic evaluation revealed diffuse degenerative 
arthropathy, MRI (magnetic resonance imaging) in November 
2005 showed multilevel disc disease with resultant L2-3 
spinal stenosis and left L4-5 disc disease, resulting in L4-5 
foraminal narrowing, and that, at that time, the Veteran had 
symptoms suggestive of an L5 radiculopathy.  The examiner 
stated that these radiographic findings are all consistent 
with diffuse lumbosacral spine degenerative arthropathy with 
disc disease and left L5 radiculopathy, mild.

The examiner concluded that, in view of the nature of the 
single episode of low back condition documented in service, 
described as an acute and transitory condition and not 
annotated further in service, the negative low back findings 
during the 1984 (should be 1983) VA examination, the long 
interval between the annotations of lumbosacral pathology, 
and the two documented post discharge injuries to the 
lumbosacral spine, and without documentation of any objective 
link or nexus to service, it was less likely than not that 
the currently claimed lumbosacral spine condition was related 
to military service or any event or condition incurred during 
service.  Furthermore, the examiner stated that the May 2007 
private doctor's statement that the Veteran's "military 
service exacerbated his problem and led to his present 
condition" had no objective data to substantiate or support 
it, and was mere speculation.

After considering the evidence of record, the Board finds 
that service connection is not warranted in the instant case.  
It is undisputed both that the Veteran was treated in service 
for low back pain and that he has a current low back 
disorder.  As such, the Board will focus on the evidence that 
relates to whether such current back disorder is related to 
service.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 
(Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  

The record does not establish that a chronic low back 
disability was incurred in service.  Service treatment 
records indicate that the Veteran sought medical treatment 
for various complaints on numerous occasions during his 
period of service, but was only twice treated for complaints 
related to the back, in March 1977 and April 1978.  Both 
times, the Veteran was found to have had no abnormalities or 
objective back problems on physical examination, was not 
diagnosed as having anything more than superficial pain or 
injury, and did not follow up with any further treatment.  
Also, the May 1979 separation examination reflects a normal 
clinical evaluation of the spine and musculoskeletal system 
and no abnormalities of the spine.  Moreover, the record 
reveals no diagnosis of any arthritis of the low back within 
one year of the Veteran's separation from service.  

Following the Veteran's April 1978 complaints of low back 
pain, the earliest indication of any medical problems 
involving the low back is in December 1982, and such problems 
were noted at that time to be associated with the Veteran's 
June 1982 motor vehicle accident.  In light of this evidence, 
the Board finds that the Veteran did not incur a chronic low 
back disorder during his period of service, and that a 
continuity of low back symptomatology after service is not 
shown.  

Furthermore, the medical nexus evidence weighs against the 
Veteran's claim.  The Board finds that the November 2008 VA 
examiner's opinion should be afforded more evidentiary weight 
than the May 2007 private doctor's opinion.  

The March 2007 private doctor's opinion simply asserts that, 
with respect to his low back disorder, the Veteran's service 
"exacerbated his problem and led to the present situation."  
No rationale for the opinion is provided in the letter.  It 
is unclear from the letter in what way the Veteran's service, 
or any in-service injury or event, is related to his current 
back disorder.  This is particularly significant in light of 
the fact that the service treatment records show that the 
Veteran was only treated twice for any complaints related to 
the back, in March 1977 and April 1978, and both times the 
Veteran was found to have had no abnormalities or objective 
back problems on physical examination, and was never 
diagnosed as having anything more than a superficial injury.  
Also, the May 2007 private doctor did not reference or 
discuss the Veteran's post-service back injuries in June 1982 
and July 2005, and there is no indication that the doctor was 
even aware of them.  This is also significant, in light of 
the fact that the November 2008 VA examiner's observation of 
the Veteran's two documented post-discharge injuries to the 
lumbosacral spine provided part of the basis of the 
conclusion that the Veteran's current low back disorder was 
not related to service.

The November 2008 VA examiner's opinion is supported by both 
a thorough rationale, and the record itself.  The VA 
examiner, in addition to examining the Veteran, reviewed and 
discussed the relevant medical history contained in the 
claims file, and based the opinion given on a number of 
factors, such as the lack of any substantial in-service back 
problems and the Veteran's post-service history of injuries 
to the back, which are supported by the record. 

The Board acknowledges that the November 2008 VA examiner 
incorrectly noted that the service treatment records 
contained only one notation of low back treatment; the 
examiner did not acknowledge the March 1977 in-service 
treatment for complaints of a 24 hour history of mid back 
pain.  However, the Board does not find that this incorrect 
statement renders the examiner's opinion inadequate.  

The Board notes that an opinion is adequate where it is based 
upon consideration of the Veteran's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed 
disability will be a fully informed one."  D'Aries, 22 Vet. 
App. at 104.  The Board must be able to conclude that a 
medical expert has applied valid medical analysis to the 
significant facts of the particular case in order to reach 
the conclusion submitted in the medical opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   
Furthermore, where the Board recognizes a deviation from its 
request for a medical opinion, thoroughly analyzes the 
medical opinion provided, and provides sufficient reasons for 
its reliance thereon, the Board's request for a medical 
opinion has been substantially complied with, and there is no 
error.  See D'Aries, 22 Vet. App. at 97.

In this case, the Board finds that the VA examiner applied 
valid medical analysis to the significant facts of the 
instant case in reaching the conclusion submitted in the 
November 2008 medical opinion.

The examiner based the opinion, in part, on "the nature of 
the single episode of low back condition documented in 
service, described as an acute and transitory condition, not 
annotated further in service."  The Board finds that the 
significant fact on which the VA examiner, in part, based the 
November 2008 opinion was the acute and transitory nature of 
the Veteran's low back problems in service.  While the 
Veteran actually had two episodes of low back complaints 
documented in service, the other, unacknowledged episode of 
treatment in March 1977 was, in pertinent part, of the same 
nature as the acknowledged, April 1978 in-service episode.  
Like the April 1978 episode of treatment, the March 1977 
treatment record indicates "an acute and transitory 
condition."  The March 1977 treatment was for complaints of 
a 24 hour history of mid back pain, and no abnormalities were 
noted on examination.  Such back pain was noted to be 
superficial, the Veteran was diagnosed as having muscle pain, 
probably secondary to exercise, and it was noted that he was 
to report to sick call if the pain persisted, which he did 
not.  Service treatment records indicate no back problems 
that were recurrent or chronic, or that persisted in any way.  
Thus, the relevant observation of the November 2008 VA 
examiner that only "acute and transitory" back problems 
were noted in service is consistent with the record. 

Moreover, the lack of in-service episodes of low back 
treatment was only one of several reasons given by the VA 
examiner as to why the Veteran's low back disorder was not 
thought to be service-related.  The examiner also pointed to 
such factors as the long interval between annotations of 
lumbosacral pathology in the mid-1980s and 2005, the two 
documented post-discharge injuries to the Veteran's 
lumbosacral spine, and the lack of any documented, objective 
link or nexus to service.

For these reasons, the Board finds that the November 2008 VA 
examination report substantially complies with the Board's 
August 2008 request for such, and that any lack of strict 
compliance with such request is harmless error.

The Board acknowledges the Veteran's assertion that his low 
back disability is related to an in-service injury.  Even 
assuming that the Veteran is competent to opine as to the 
onset and/or etiology of his low back disability, see 
Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007), the Board finds 
that his impression is of little probative value.  In 
reaching this conclusion, the Board notes that there is no 
indication that the Veteran is qualified through education, 
training or experience to offer a competent medical diagnosis 
or opinion, see 38 C.F.R. § 3.159(a)(1) (2009), and indeed, 
he does not report otherwise.  In any event, he does not 
offer a cogent rationale in support of an assessment linking 
the low back disability to service.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's 
service connection claim of service connection for low back 
disability.  As such, the benefit of the doubt doctrine is 
not applicable, and the claim must be denied.


ORDER

Service connection for a low back disorder is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


